 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
LOAN AGREEMENT
 


 
between
 


 
DEG III, LLC, a Delaware limited liability company
 


 
and
 


 
Wells Fargo Bank, National Association
 


 
Entered into as of February 12, 2008


 
 

--------------------------------------------------------------------------------

 




 
LOAN AGREEMENT
 
THIS LOAN AGREEMENT (“Agreement”) is entered into as of February 12, 2008, by
and between DEG III, LLC, a Delaware limited liability company (“Borrower”), and
Wells Fargo Bank, National Association (“Lender”).
 
R E C I T A L S
 
A.
Borrower  owns or will own certain real property described in Exhibit A hereto
and all improvements now or hereafter existing thereon (collectively, the
“Property”).

 
B.
Borrower desires to borrow from Lender, and Lender agrees to loan to Borrower,
the amounts described below.

 
NOW, THEREFORE, Borrower and Lender agree as follows:
 
ARTICLE 1.                                  DEFINITIONS
 
1.1  
DEFINED TERMS.  The following capitalized terms generally used in this Agreement
shall have the meanings defined or referenced below.  Certain other capitalized
terms used only in specific sections of this Agreement are defined in such
sections.

 
“ADA” -  means the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et. seq.
as now or hereafter amended or modified.
 
“Agreement” - shall have the meaning ascribed to such term in the preamble
hereto.
 
“Applicable LIBO Rate” - shall have the meaning ascribed to such term in the
Note.
 
“Appraisal” – means the appraisal referred to in Section 2.7 and 2.10(f), as
applicable.
 
“Bankruptcy Code” - means the Bankruptcy Reform Act of 1978 (11 USC § 101-1330)
as now or hereafter amended or recodified.
 
“Border Zone Property” - means any property designated as “border zone property”
under the provisions of California Health and Safety Code, Sections 25220 et
seq., or any regulation adopted in accordance therewith.
 
“Borrower” - means DEG III, LLC, a Delaware limited liability company.
 
“Business Day” - means a day of the week (but not a Saturday, Sunday or holiday)
on which the offices of Lender are open to the public for carrying on
substantially all of Lender’s business functions. Unless specifically referenced
in this Agreement as a Business Day, all references to “days” shall be to
calendar days.
 
“Deed of Trust” - means that certain Mortgage with Absolute Assignment of Leases
and Rents, Security Agreement and Fixture Filing of even date herewith executed
by Borrower, as Mortgagor, in favor of Lender, as Mortgagee, as hereafter
amended, supplemented, replaced or modified.
 
“Default” - shall have the meaning ascribed to such term in Section 9.1.
 
“Effective Date” - means the date the loan proceeds are released to the Borrower
pursuant to instructions given by the Lender to the escrow under which the Loan
is closed.
 
“Extended Maturity Date” - means March 1, 2011.
 
“Gross Coverage Factor” - shall be determined by dividing the Net Operating
Income of the Property by the commitment amount of the Loan, said fraction to be
expressed as a percentage.
 
“Gross Operating Income” - shall have the meaning ascribed to such term in
Section 8.5 (a).
 
“Guarantor” – means collectively, Richard W. Gushman, II, an individual and
Douglas Emmett Properties, LP, a Delaware limited partnership, and any other
person or entity who, or which, in any manner, is or becomes obligated to Lender
under any guaranty now or hereafter executed in connection or with respect to
the Loan (collectively or severally as the context thereof may suggest or
require).
 
“Hazardous Materials” - shall have the meaning ascribed to such term in Section
6.1 (a).
 
“Hazardous Materials Claims” - shall have the meaning ascribed to such term in
Section 6.1 (c).
 
“Hazardous Materials Laws” - shall have the meaning ascribed to such term in
Section 6.1 (b).
 
“Honolulu Club Lease” – means that certain lease dated February 13, 2008,
between Borrower and HNLC, Inc., covering a portion of the Property.
 
“Indemnitor” - means collectively, Richard W. Gushman, II, an individual and
Douglas Emmett Properties, LP, a Delaware limited partnership, and any other
person or entity who, or which, in any manner, is or becomes obligated to Lender
under any indemnity now or hereafter executed in connection or with respect to
the Loan (collectively or severally as the context thereof may suggest or
require).
 
“Lender” - means Wells Fargo Bank, National Association.
 
“LIBO Rate” - shall have the meaning ascribed to such term in the Note.
 
“Loan” - means the principal sum that Lender agrees to lend and Borrower agrees
to borrow pursuant to the terms and conditions of this Agreement:  EIGHTEEN
MILLION DOLLARS ($18,000,000).
 
“Loan Documents” - means those documents, as hereafter amended, supplemented,
replaced or modified, properly executed and in recordable form, if necessary,
listed in Exhibit B as Loan Documents.
 
“Loan-to-Value Percentage” - shall have the meaning ascribed to such term in
Section 2.7.
 
“Maturity Date” - means March 1, 2010, subject to extension as provided in
Section 2.10 below.
 
“Net Operating Income” - for purposes of calculating the Gross Coverage Factor
shall mean the appraised As-Is net operating income as set forth in the
Appraisal.
 
“Note” - means that certain Promissory Note Secured by Deed of Trust of even
date herewith, in the original principal amount of the Loan, executed by
Borrower and payable to the order of Lender, as hereafter amended, supplemented,
replaced or modified.
 
“Operating Statement” - shall have the meaning ascribed to such term in Section
9.5.
 
“Option to Extend” - means Borrower’s option, subject to the terms and
conditions of Section 2.10, to extend the term of the Loan from the Maturity
Date to the Extended Maturity Date.
 
“Original Maturity Date” - means the Maturity Date.
 
“Other Related Documents” - means those documents, as hereafter amended,
supplemented, replaced or modified from time to time, properly executed and in
recordable form, if necessary, listed in Exhibit B as Other Related Documents.
 
“Participant” - shall have the meaning ascribed to such term in Section 10.13.
 
“Permitted Encumbrances” – shall have the meaning ascribed to such term in the
Deed of Trust.
 
“Permitted Operating Expenses” - shall have the meaning ascribed to such term in
Section 8.5 (b).
 
“Property” - shall have the meaning ascribed to such term in Recital A.
 
“Reserve Percentage” - shall have the meaning ascribed to such term in the Note.
 
“Secured Obligations” - shall have the meaning ascribed to such term in the Deed
of Trust.
 
“Subdivision Map” - shall have the meaning ascribed to such term in Section 7.6.
 
“Title Policy” - means the ALTA Lender’s Policy of Title Insurance as issued by
Chicago Title Insurance Company.
 
“Variable Rate” - shall have the meaning ascribed to such term in the Note.
 
1.2  
EXHIBITS INCORPORATED.  All exhibits, schedules or other items attached hereto
are incorporated into this Agreement by such attachment for all purposes.

 
ARTICLE 2.                                  LOAN
 
2.1  
LOAN.  Subject to the terms of this Agreement, Lender agrees to lend to Borrower
and Borrower agrees to borrow from Lender the principal sum of EIGHTEEN MILLION
DOLLARS ($18,000,000); said sum to be disbursed in full on the Effective Date
and evidenced by the Note.  The Note shall be secured, in part, by the Deed of
Trust encumbering certain real property and improvements as legally defined
therein. Amounts disbursed to or on behalf of Borrower pursuant to the Note
shall be used for the acquisition of the Property or for loan fees, closing
costs or other fees, costs or expenses of Borrower related to this financing or
the acquisition of the Property.

 
2.2  
FEES.  Borrower shall pay to Lender, at Loan closing, a loan fee in the amount
of $18,000; an appraisal/review fee in the amount of $9,000.00; an environmental
review fee in the amount of $640.00; a flood determination fee of $10.00; and
the cost of a Tax Service Contract in the amount of $240.00.  Lender’s legal
fees shall be paid by Borrower at closing by wire transfer through escrow.

 
2.3  
LOAN DOCUMENTS.  Borrower shall deliver to Lender concurrently with this
Agreement each of the documents, properly executed and in recordable form, as
applicable, described in Exhibit B as Loan  Documents, together with those
documents described in Exhibit B as Other Related Documents.

 
2.4  
EFFECTIVE DATE.  The date of the Loan Documents is for reference purposes
only.  The Effective Date of delivery and transfer to Lender of the security
under the Loan Documents and of Borrower’s and Lender’s obligations under the
Loan Documents is the date the loan proceeds are released to the Borrower
pursuant to instructions given by the Lender to the escrow under which the Loan
is closed.

 
2.5  
MATURITY DATE.  On the Maturity Date (or the Extended Maturity Date, if
applicable) all sums due and owing under this Agreement and the other Loan
Documents shall be repaid in full.  All payments due to Lender under this
Agreement, whether at the Maturity Date or otherwise, shall be paid in
immediately available funds.

 
2.6  
CREDIT FOR PRINCIPAL PAYMENTS.  Any payment made upon the outstanding principal
balance of the Loan shall be credited as of the Business Day received, provided
such payment is received by Lender no later than 5:00 p.m. (Pacific Standard
Time or Pacific Daylight Time, as applicable) and constitutes immediately
available funds.  Any principal payment received after said time or which does
not constitute immediately available funds shall be credited upon such funds
having become unconditionally and immediately available to Lender.

 
2.7  
APPRAISAL REQUIREMENT.  Prior to the Effective Date, as a condition precedent to
making the Loan, Lender shall have received a written appraisal prepared in
conformance with the requirements of the Comptroller of the Currency confirming
to the satisfaction of Lender that the Loan amount as a percentage of the as-is
fair market value of the Property does not exceed seventy-five percent (75%)
(“Loan-to-Value Percentage”).

 
2.8  
GROSS COVERAGE FACTOR REQUIREMENT.  As of the Effective Date, as a condition
precedent to making the Loan, the projected annualized cash flow of the Property
(taking into account pro forma market rents from the Honolulu Club Lease) shall
have a Gross Coverage Factor of not less than ten percent (10%).

 
2.9  
FULL REPAYMENT AND RECONVEYANCE.  Upon receipt of all sums owing and outstanding
under the Loan Documents, Lender shall cause the lien of the Deed of Trust to be
released as an encumbrance on the Property; provided, however, that all of the
following conditions shall be satisfied at the time of, and with respect to,
such release:  (a) Lender shall have received all recording costs, the costs of
preparing and delivering for recording such release, and any sums then due and
payable under the Loan Documents; and (b) if applicable, Lender shall have
received a written release satisfactory to Lender of any set aside letter,
letter of credit or other form of undertaking which Lender has issued to any
surety, governmental agency or any other party in connection with the Loan
and/or the Property.

 
2.10  
OPTION TO EXTEND.  Borrower shall have the option to extend the term of the Loan
from the Maturity Date (for purposes of this Section, “Original Maturity Date”),
to the Extended Maturity Date, upon satisfaction of each of the following
conditions precedent:

 
(a)  
Borrower shall provide Lender with written notice of Borrower’s request to
exercise the Option to Extend not more than one hundred twenty (120) days but
not less than sixty (60) days prior to the Original Maturity Date; and

 
(b)  
As of the date of Borrower’s delivery of notice of request to exercise the
Option to Extend, and as of the Original Maturity Date, no Default shall have
occurred and be continuing, and Borrower shall so certify in writing; and

 
(c)  
Borrower shall execute or cause the execution of all documents reasonably
required by Lender to exercise the Option to Extend and shall deliver to Lender,
at Borrower’s sole cost and expense, a CLTA 110.5 endorsement to the Title
Policy if required by Lender; and

 
(d)  
There shall have occurred no material adverse change, as determined by Lender in
its reasonable discretion, in the financial condition of Borrower, any Guarantor
or any Indemnitor from that which existed as of the later of: (A) the Effective
Date; or (B) the date upon which the financial condition of such party was first
represented to Lender; and

 
(e)  
On or before the Original Maturity Date, Borrower shall pay to Lender an
extension fee in the amount of Nine Thousand Dollars ($9,000); and

 
(f)  
At Lender’s option, Lender shall have obtained a written appraisal prepared in
conformance with the requirements of the Comptroller of the Currency confirming
to the satisfaction of Lender that the Loan amount as a percentage of the as-is
fair market value of the Property as of the Original Maturity Date does not
exceed seventy-five percent (75%) (“Loan-to-Value Percentage”); provided,
however, in the event such as-is fair market value is not adequate to meet the
required Loan-to-Value Percentage, then Borrower shall pay down the outstanding
principal balance of the Loan on the date following the Original Maturity Date
which next coincides with the expiration of a Fixed Rate Period (as defined in
the Note) and without premium or penalty such that said Loan-to-Value Percentage
may be met.  The valuation date of such appraisal shall be within sixty (60)
days of the Original Maturity Date.  Any principal balance reduction shall
reduce Lender’s commitment by a like amount and may not be reborrowed; and

 
(g)  
The Gross Coverage Factor shall equal or exceed ten percent (10%).

 
Except as modified by this Option to Extend, the terms and conditions of this
Agreement and the other Loan Documents as modified and approved by Lender shall
remain unmodified and in full force and effect.
 
ARTICLE 3.                                  DISBURSEMENT
 
3.1  
CONDITIONS PRECEDENT.  Lender’s obligation to make the Loan shall be subject to
satisfaction of each of the following conditions precedent:

 
(a)  
There exists no Default, as defined in this Agreement, or Default as defined in
any of the other Loan Documents or in the Other Related Documents, or event,
omission or failure of condition which would constitute a Default after notice
or lapse of time, or both; and

 
(b)  
Lender shall have received all Loan Documents, other documents, instruments,
policies, and forms of evidence or other materials requested by Lender under the
terms of this Agreement or any of the other Loan Documents; and

 
(c)  
The Deed of Trust is a valid lien upon the Property and is prior and superior to
all other liens and encumbrances thereon except the Permitted Encumbrances and
other matters approved by Lender in writing; and

 
(d)  
Credit approval by Lender; and

 
(e)  
Lender’s receipt and satisfactory review and approval of the proposed Honolulu
Club Lease and of a Subordination Agreement; Acknowledgment of Lease Assignment,
Estoppel, Attornment and Non-Disturbance Agreement on Lender’s approved form;
and

 
(f)  
Lender’s receipt and satisfactory review and approval of the Appraisal and an
environmental report with respect to the Property; and

 
(g)  
Lender’s receipt and satisfactory review and approval of Borrower’s formation
documents; and

 
(h)  
No material adverse change shall have occurred in the financial condition of
Borrower and/or Guarantor since the dates of the latest financial statements
furnished to Lender and, except as otherwise disclosed to Lender in writing,
Borrower shall not have entered into any material transaction which is not
disclosed in such financial statements other than (i) its contract to acquire
the Property and its consummation of the purchase of the Property, (ii) entering
into the Honolulu Club Lease and (iii) entering into arrangements providing for
the management of the Property; and

 
(i)  
Lender’s review and approval of all matters relating to Borrower’s title to the
Property; and

 
(j)  
Lender’s satisfactory review, approval and analysis of Guarantors’ financial
statements; and

 
(k)  
An assignment of Borrower’s rights under any management agreement pursuant to
which the Property is being managed; and

 
(l)  
Lender’s receipt and satisfactory review and approval of a property condition
report showing the physical condition of the Property; and

 
(m)  
Lender’s receipt and satisfactory review and approval of a capital improvement
plan for the Property; and

 
(n)  
All other due diligence matters customary in loan transactions similar to this
transaction.

 
3.2  
ACCOUNT, PLEDGE AND ASSIGNMENT, AND DISBURSEMENT AUTHORIZATION.  On the
Effective Date, provided all conditions precedent for disbursement have been
satisfied, the proceeds of the Loan and Borrower’s Funds, shall be disbursed to
or for the benefit or account of Borrower under the terms of this Agreement;
provided, however, that any direct disbursements from the Loan which are made by
means of wire transfer shall be subject to the provisions of that certain
Section entitled Funds Transfer Disbursements or any funds transfer agreement
which is identified in Exhibit B hereto.

 
3.3  
FUNDS TRANSFER DISBURSEMENTS.  Borrower hereby authorizes Lender to disburse the
proceeds of the Loan made by Lender or its affiliate pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in Exhibit “C” attached hereto entitled Transfer
Authorizer Designation.  Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by Borrower; or, (ii) made in Borrower’s name and
accepted by Lender in good faith and in compliance with these transfer
instructions, even if not properly authorized by Borrower.  Borrower further
agrees and acknowledges that Lender may rely solely on any bank routing number
or identifying bank account number or name provided by Borrower to effect a wire
or funds transfer even if the information provided by Borrower identifies a
different bank or account holder than named by the Borrower.  Lender is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower.  If Lender takes any actions in an attempt to
detect errors in the transmission or content of transfer or requests or takes
any actions in an attempt to detect unauthorized funds transfer requests,
Borrower agrees that no matter how many times Lender takes these actions Lender
will not in any situation be liable for failing to take or correctly perform
these actions in the future and such actions shall not become any part of the
transfer disbursement procedures authorized under this provision, the Loan
Documents, or any agreement between Lender and Borrower.  Borrower agrees to
notify Lender of any errors in the transfer of any funds or of any unauthorized
or improperly authorized transfer requests within 14 days after Lender’s
confirmation to Borrower of such transfer.  Lender will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made.  Lender may delay or refuse to accept a funds transfer request if the
transfer would: (i) violate the terms of this authorization (ii) require use of
a bank unacceptable to Lender or prohibited by government authority (it being
understood that Bank of Hawaii is acceptable to Lender for this purpose); (iii)
cause Lender to violate any Federal Reserve or other regulatory risk control
program or guideline, or (iv) otherwise cause Lender to violate any applicable
law or regulation.  Lender shall not be liable to Borrower or any other parties
for (i) errors, acts or failures to act of others, including other entities,
banks, communications carriers or clearinghouses, through which Borrower’s
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Lender, (ii) any loss, liability or delay caused
by fires, earthquakes, wars, civil disturbances, power surges or failures, acts
of government, labor disputes, failures in communications networks, legal
constraints or other events beyond Lender’s control, or (iii) any special,
consequential, indirect or punitive damages, whether or not (a) any claim for
these damages is based on tort or contract or (b) Lender or Borrower knew or
should have known the likelihood of these damages in any situation.  Lender
makes no representations or warranties other than those expressly made in this
Agreement.

 
ARTICLE 4.                                  INSURANCE
 
Borrower shall, while any obligation of Borrower or any Guarantor under any Loan
Document remains outstanding, maintain at Borrower’s sole expense, with licensed
insurers approved by Lender, the following policies of insurance in form and
substance satisfactory to Lender:
 
4.1  
TITLE INSURANCE.  A Title Policy, together with any endorsements which Lender
may require as part of the Title Policy issued on the Effective Date, insuring
Lender, in the principal amount of the Loan, of the validity and the priority of
the lien of the Deed of Trust upon the Property, subject only to the Permitted
Encumbrances or other matters approved by Lender in writing.

 
4.2  
PROPERTY INSURANCE.  An All Risk/Special Form Property Insurance policy,
including without limitation, theft coverage and such other coverages and
endorsements as Lender may require, insuring Lender against damage to the
Property in an amount acceptable to Lender.  Such coverage should adequately
insure any and all Loan collateral, whether such collateral is onsite, stored
offsite or otherwise.  Lender shall be named on the policy as Mortgagee and
named under a Lender’s Loss Payable Endorsement (form #438BFU or equivalent).

 
4.3  
FLOOD HAZARD INSURANCE.  A policy of flood insurance, as deemed necessary by
Lender, in an amount required by Lender, but in no event less than the amount
sufficient to meet the requirements of applicable law and governmental
regulation.

 
4.4  
LIABILITY INSURANCE.  A policy of Commercial General Liability insurance on an
occurrence basis, with coverages and limits as required by Lender, insuring
against liability for injury and/or death to any person and/or damage to any
property occurring on the Property.

 
4.5  
OTHER COVERAGE.  Borrower shall provide to Lender evidence of such other
reasonable insurance in such reasonable amounts as Lender may from time to time
request against such other insurable hazards which at the time are commonly
insured against for property similar to the subject Property located in or
around the region in which the subject Property is located.  Such coverage
requirements may include but are not limited to coverage for earthquake, acts of
terrorism, business income, delayed business income, rental loss, sink hole,
soft costs, tenant improvement or environmental.

 
4.6  
GENERAL.  Borrower shall provide to Lender insurance certificates or other
evidence of coverage in form acceptable to Lender, with coverage amounts,
deductibles, limits and retentions as required by Lender.  All insurance
policies shall provide that the coverage shall not be cancelable or materially
changed without 10 days prior written notice to Lender of any cancellation for
nonpayment of premiums, and not less than 30 days prior written notice to Lender
of any other cancellation or any modification (including a reduction in
coverage).  Lender shall be named under a Lender’s Loss Payable Endorsement
(form #438BFU or equivalent) on all insurance policies which Borrower actually
maintains with respect to the Property.  All insurance policies shall be issued
and maintained by insurers approved to do business in the state in which the
Property is located and must have an A.M. Best Company financial rating and
policyholder surplus acceptable to Lender.

 
4.7  
INSURANCE PROGRAM.  Notwithstanding anything to the contrary contained herein,
it is understood and agreed that Lender has reviewed and approved Borrower’s
existing portfolio insurance program as of the Effective Date (the “Existing
Insurance Program”) (including, without limitation, the coverages, deductibles,
carriers, ratings, reinsurance and other terms and provisions of such policies)
applicable to the Property and, notwithstanding any discrepancies between the
Existing Insurance Program and the insurance requirements set forth in Sections
4.2 through 4.6 hereof and in the insurance requirements letter provided by
Lender to Borrower prior to closing (the “Insurance Requirements”), the Existing
Insurance Program shall be deemed to satisfy the Insurance Requirements as of
the Effective Date; provided, however, Lender reserves the right to make changes
to the Insurance Requirements from time to time subsequent to the Effective Date
to the extent such changes are required pursuant to and in accordance with
governmental and regulatory requirements applicable to Lender and Borrower shall
be obligated to satisfy such Insurance Requirements as modified during the term
of the Loan promptly upon receipt of written notice of such changes.  If and to
the extent any insurance maintained under the Existing Insurance Program exceeds
the Insurance Requirements, Borrower may reduce the insurance maintained under
the Existing Insurance Program to standards that meet or exceed the standards
set forth in the Insurance Requirements as they may hereafter be modified or
that are otherwise approved by Lender.

 
ARTICLE 5.                                  REPRESENTATIONS AND WARRANTIES
 
As a material inducement to Lender’s entry into this Agreement, Borrower
represents and warrants to Lender as of the Effective Date and continuing
thereafter that:
 
5.1  
AUTHORITY/ENFORCEABILITY.  Borrower is in compliance with all laws and
regulations applicable to its organization, existence and transaction of
business and has all necessary rights and powers to own, improve (subject to
local building permit requirements) and operate the Property as contemplated by
the Loan Documents.

 
5.2  
BINDING OBLIGATIONS.  Borrower is authorized to execute, deliver and perform its
obligations under the Loan Documents, and such obligations shall be valid and
binding obligations of Borrower.

 
5.3  
FORMATION AND ORGANIZATIONAL DOCUMENTS.  Borrower has delivered to Lender all
formation and organizational documents of Borrower and its non-member manager,
and of all guarantors of the Loan that are not individuals, if any, and all such
formation and organizational documents remain in full force and effect and have
not been amended or modified since they were delivered to Lender.  Borrower
shall immediately provide Lender with copies of any amendments or modifications
of the formation or organizational documents.

 
5.4  
NO VIOLATION.  Borrower’s execution, delivery, and performance under the Loan
Documents do not: (a) require any consent or approval not heretofore obtained
under any partnership agreement, operating agreement, articles of incorporation,
bylaws or other document; (b) violate any governmental requirement applicable to
the Property or any other statute, law, regulation or ordinance or any order or
ruling of any court or governmental entity applicable to Borrower; (c) conflict
with, or constitute a breach or default or permit the acceleration of
obligations under any agreement, contract, lease, or other document by which the
Borrower is or, to Borrower’s knowledge, the Property is bound; or (d) violate
any statute, law, regulation or ordinance, or any order of any court or
governmental entity applicable to Borrower.

 
5.5  
COMPLIANCE WITH LAWS.  Borrower has, and at all times shall have obtained, or
will obtain, all permits, licenses, exemptions, and approvals necessary for
Borrower to occupy, operate and market the Property,  and shall maintain
compliance with all governmental requirements applicable to the Property to
which Borrower is subject and all other applicable statues, laws, regulations
and ordinances necessary for the transaction of its business. The Property is a
legal parcel lawfully created in compliance with all subdivision laws and
ordinances.

 
5.6  
LITIGATION.  Except as disclosed to Lender in writing, there are no claims,
actions, suits, or proceedings pending, or, to Borrower’s knowledge, threatened
against Borrower or affecting the Property.

 
5.7  
FINANCIAL CONDITION.  All financial statements and information heretofore and
hereafter delivered to Lender by Borrower, including, without limitation,
information relating to the financial condition of Borrower, the Property,
and/or any Guarantors, fairly and accurately represent the financial condition
of the subject thereof in all material respects as of the applicable dates
thereof and have been prepared (except as noted therein) in accordance with
generally accepted accounting principles consistently applied (or other
principles acceptable to Lender, as evidenced by Lender’s disbursement of funds
to Borrower at Closing); provided, however, that the accuracy of any financial
statements or information relating to the Property is to Borrower’s
knowledge.  Borrower acknowledges and agrees that Lender may request and obtain
additional information from third parties regarding any of the above, including,
without limitation, credit reports.

 
5.8  
NO MATERIAL ADVERSE CHANGE.  There has been no material adverse change in the
financial condition of Borrower and/or Guarantor since the dates of the latest
financial statements furnished to Lender and, except as otherwise disclosed to
Lender in writing, Borrower has not entered into any material transaction which
is not disclosed in such financial statements except as noted in Section 3.1(h).

 
5.9  
ACCURACY.  To Borrower’s knowledge, all reports, documents, instruments,
information and forms of evidence that Borrower has delivered to Lender
concerning the Loan or security for the Loan or as required by the Loan
Documents are materially accurate, correct and sufficiently complete to give
Lender materially true and accurate knowledge of their subject matter, and do
not contain any material misrepresentation or omission.

 
5.10  
AMERICANS WITH DISABILITIES ACT COMPLIANCE.  Except as disclosed in the property
condition report(s) dated February 6, 2008, furnish to Lender on or prior to the
Effective Date, Borrower represents and warrants to Lender, to Borrower’s
knowledge, that the Property currently complies and hereafter shall be
maintained in compliance with the requirements and regulations of the Americans
With Disabilities Act, of July 26, 1990, Pub. L. No. 101-336, 104 Stat. 327, 42
U.S.C. § 12101, et seq., as hereafter amended.  At Lender’s written request from
time to time, Borrower shall provide Lender with written evidence of such
compliance satisfactory to Lender. Borrower shall be solely responsible for all
ADA costs of compliance and reporting required by law.

 
5.11  
TAX LIABILITY.  Borrower has filed all required federal, state, county and
municipal tax returns and has paid all taxes and assessments owed and payable,
and Borrower has no knowledge of any basis for any additional payment with
respect to any such taxes and assessments.

 
5.12  
BUSINESS LOAN.  The Loan is a business loan transaction in the stated amount
solely for the purpose of acquiring and financing the Property and carrying on
the business of Borrower and none of the proceeds of the Loan will be used for
personal, family or agricultural purposes.

 
5.13  
TAX SHELTER REGULATIONS.  Neither Borrower, any Guarantor, nor any subsidiary of
any of the foregoing intends to treat the Loan or the transactions contemplated
by this Agreement and the other Loan Documents as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4).  If
Borrower, or any other party to the Loan determines to take any action
inconsistent with such intention, Borrower will promptly notify Lender
thereof.  If Borrower so notifies Lender, Borrower acknowledges that Lender may
treat the Loan as part of a transaction that is subject to Treasury Regulation
Section 301.6112-1, and Lender will maintain the lists and other records,
including the identity of the applicable party to the Loan as required by such
Treasury Regulation.

 
ARTICLE 6.                                  HAZARDOUS MATERIALS
 
6.1  
SPECIAL REPRESENTATIONS AND WARRANTIES.  Without in any way limiting the other
representations and warranties set forth in this Agreement, and after reasonable
investigation and inquiry, Borrower hereby represents and warrants to the best
of Borrower’s knowledge as of the date of this Agreement as follows:

 
(a)  
Hazardous Materials.  Except as previously disclosed to Lender in that certain
Phase I Environmental Site Assessment, prepared by AEI Consultants, AEI Project
No. 174030, dated November 19, 2007, the Property is not and has not been a site
for the use, generation, manufacture, storage, treatment, release, threatened
release, discharge, disposal, transportation or presence of any oil, flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
hazardous wastes, toxic or contaminated substances or similar materials,
including, without limitation, any substances which are  “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “toxic substances,” “wastes,”
“regulated substances,” “industrial solid wastes,” or “pollutants” under the
Hazardous Materials Laws, as described below, and/or other applicable
environmental laws, ordinances and regulations (collectively, the “Hazardous
Materials”). “Hazardous Materials” shall not include commercially reasonable
amounts of such materials used in the ordinary course of operation of the
Property which are used and stored in accordance with all applicable
environmental laws, ordinances and regulations.

 
(b)  
Hazardous Materials Laws.  The Property is in compliance with all applicable
laws, ordinances and regulations relating to Hazardous Materials (“Hazardous
Materials Laws”), including, without limitation:  the Clean Air Act, as amended,
42 U.S.C. Section 7401 et seq.; the Federal Water Pollution Control Act, as
amended, 33 U.S.C. Section 1251 et seq.; the Resource Conservation and Recovery
Act of 1976, as amended, 42 U.S.C. Section 6901 et seq.; the Comprehensive
Environment Response, Compensation and Liability Act of 1980, as amended
(including the Superfund Amendments and Reauthorization Act of 1986, “CERCLA”),
42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as amended, 15
U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act, as amended,
29 U.S.C. Section 651, the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977,
as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, as
amended, 42 U.S.C. Section 300f et seq.; and, in each case to the extent
applicable to the Property, all comparable state and local laws, laws of other
jurisdictions or orders and regulations.

 
(c)  
Hazardous Materials Claims.  There are no claims or actions (“Hazardous
Materials Claims”) pending or threatened against Borrower or the Property by any
governmental entity or agency or by any other person or entity relating to
Hazardous Materials or pursuant to the Hazardous Materials Laws.

 
(d)  
Border Zone Property.  The Property has not been designated as Border Zone
Property under the provisions of California Health and Safety Code, Sections
25220 et seq. and there has been no occurrence or condition on any real property
adjoining or in the vicinity of the Property that could cause the Property or
any part thereof to be designated as Border Zone Property.

 
6.2  
HAZARDOUS MATERIALS COVENANTS.  Borrower agrees as follows:

 
(a)  
No Hazardous Activities.  Borrower shall not cause or permit the Property to be
used as a site for the use, generation, manufacture, storage, treatment,
release, discharge, disposal, transportation or presence of any Hazardous
Materials.

 
(b)  
Compliance.  Borrower shall comply and cause the Property to comply with all
applicable Hazardous Materials Laws.

 
(c)  
Notices.  Borrower shall promptly notify Lender in writing of:  (i) the
discovery of any Hazardous Materials on, under or about the Property; (ii) any
knowledge by Borrower that the Property does not comply with any Hazardous
Materials Laws; (iii) any Hazardous Materials Claims; and (iv) the discovery of
any occurrence or condition on any real property adjoining or in the vicinity of
the Property that could cause the Property or any part thereof to be designated
as Border Zone Property.

 
(d)  
Remedial Action.  In response to the presence of any Hazardous Materials on,
under or about the Property in violation of applicable Hazardous Materials laws,
within thirty (30) days (or such shorter period mandated by any administrative
or court order or judgment) Borrower shall promptly commence and thereafter
take, at Borrower’s sole expense, all remedial action required by any applicable
Hazardous Materials Laws or any judgment, consent decree, settlement or
compromise in respect to any Hazardous Materials Claims.

 
6.3  
INSPECTION BY LENDER.  Upon reasonable prior notice to Borrower, Lender, its
employees and agents, may from time to time (whether before or after the
commencement of a non-judicial or judicial foreclosure proceeding) enter and
inspect the Property for the purpose of determining the existence, location,
nature and magnitude of any past or present release or threatened release of any
Hazardous Materials into, onto, beneath or from the Property.

 
6.4  
HAZARDOUS MATERIALS INDEMNITY.  BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND
HOLD HARMLESS LENDER, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND
ASSIGNS FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS,
ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND EXPENSES) WHICH LENDER MAY INCUR AS A DIRECT OR
INDIRECT CONSEQUENCE OF THE USE, GENERATION, MANUFACTURE, STORAGE, DISPOSAL,
THREATENED DISPOSAL, TRANSPORTATION OR PRESENCE OF HAZARDOUS MATERIALS IN, ON,
UNDER OR ABOUT THE PROPERTY. BORROWER SHALL IMMEDIATELY PAY TO LENDER UPON
DEMAND ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE
DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO
THE PRINCIPAL BALANCE OF THE NOTE.  BORROWER’S DUTY AND OBLIGATIONS TO DEFEND,
INDEMNIFY AND HOLD HARMLESS LENDER SHALL SURVIVE THE CANCELLATION OF THE NOTE
AND THE RELEASE, RECONVEYANCE OR PARTIAL RECONVEYANCE OF THE DEED OF TRUST.

 
6.5  
LEGAL EFFECT OF SECTION.  Borrower and Lender agree that:  (a) this Article 6 is
intended as Lender’s written request for information (and Borrower’s response)
concerning the environmental condition of the real property security as required
by California Code of Civil Procedure §726.5; and (b) each provision in this
Article (together with any indemnity applicable to a breach of any such
provision) with respect to the environmental condition of the real property
security is intended by Lender and Borrower to be an “environmental provision”
for purposes of California Code of Civil Procedure §736, and as such it is
expressly understood that Borrower’s duty to indemnify Lender hereunder shall
survive: (a) any judicial or non-judicial foreclosure under the Deed of Trust,
or transfer of the Property in lieu thereof, (b) the release and reconveyance or
cancellation of the Deed of Trust; and (c) the satisfaction of all of Borrower’s
obligations under the Loan Documents, except that, if and only if the Loan and
all other obligations to Lender are repaid in full in immediately available
funds and Lender has not made any written claim to Borrower pursuant to this
Article 6 on or before the date three (3) years after repayment in full of the
Loan and all such other obligations, then the obligations of Borrower under this
Article 6 shall terminate upon such date three (3) years after such repayment in
full, and, provided further, Borrower shall have no liability to Lender under
this Article 6 with respect to losses, damages, liabilities, claims, actions,
judgments, court costs and legal or other expenses incurred as a consequence of
(A) Hazardous Materials used, generated, manufactured, stored, disposed of,
transported or first present in, on, under or about the Property after (I)
Borrower is no longer vested with ownership of the Property as a result of a
foreclosure or deed in lieu of foreclosure or (II) a receiver has been appointed
for the Property and Borrower is no longer in possession of the Property; or (B)
the gross negligence or willful misconduct of any indemnified party.

 
ARTICLE 7.                                  COVENANTS OF BORROWER
 
7.1  
EXPENSES.  Borrower shall immediately pay Lender upon demand all costs and
expenses incurred by Lender in connection with: (a) the preparation of this
Agreement, all other Loan Documents and Other Related Documents contemplated
hereby; (b) the administration of this Agreement, the other Loan Documents and
Other Related Documents for the term of the Loan; and (c) the enforcement or
satisfaction by Lender of any of Borrower’s obligations under this Agreement,
the other Loan Documents or the Other Related Documents.  For all purposes of
this Agreement, Lender’s costs and expenses shall include, without limitation,
all appraisal fees, cost engineering and inspection fees, legal fees and
expenses, accounting fees, environmental consultant fees, auditor fees, UCC
filing fees and/or UCC vendor fees, flood certification vendor fees, tax service
vendor fees, and the cost to Lender of any title insurance premiums, title
surveys, reconveyance and notary fees.  Borrower recognizes and agrees that
formal written appraisals of the Property by a licensed independent appraiser
may be required by Lender’s internal procedures and/or federal regulatory
reporting requirements on an annual and/or specialized basis and that Lender
may, at its option, require inspection of the Property by an independent
supervising architect and/or cost engineering specialist at least
semi-annually.  If any of the services described above are provided by an
employee of Lender, Lender’s costs and expenses for such services shall be
calculated in accordance with Lender’s standard charge for such
services.  Notwithstanding the foregoing, or anything to the contrary contained
in the Loan Documents, Borrower shall not be responsible for (a) any costs of
preparing the Loan Documents other than Lender’s legal fees to be paid at
closing, (b) any costs of administering the Loan, (c) any appraisal, auditing,
architectural, engineering or inspection fees or costs except for the cost of
the Appraisals, (d) the cost of any environmental assessments or inspections
made or contracted for by Lender unless Lender has reason to suspect that there
has been a material release of Hazardous Materials on the Property, (e) any
survey or flood certification costs other than the survey and flood
certification costs incurred by Borrower prior to closing, (f) any costs of
releasing the Deed of Trust or the other collateral except recording or filing
fees, (g) any costs of title insurance other than the premium for the Title
Policy payable at closing and, if applicable, the endorsement required by
Section 2.10(c) above or (h) any costs of selling, syndicating or participating
the Loan.

 
7.2  
ERISA COMPLIANCE.  Borrower shall at all times comply with the provisions of
ERISA with respect to any retirement or other employee benefit plan to which it
is a party as employer, and as soon as possible after Borrower knows, or has
reason to know, that any Reportable Event (as defined in ERISA) with respect to
any such plan of Borrower has occurred, it shall furnish to Lender a written
statement setting forth details as to such Reportable Event and the action, if
any, which Borrower proposes to take with respect thereto, together with a copy
of the notice of such Reportable Event furnished to the Pension Benefit Guaranty
Corporation.

 
7.3  
LEASING.  Subject to the rights of tenants under their existing Leases, Borrower
shall use commercially reasonable efforts to maintain all leasable space in the
Property leased at no less than fair market rental rates.

 
7.4  
APPROVAL OF LEASES.  All leases of the Property affecting ten thousand (10,000)
rentable square feet of the Property or more, shall:  (a) be upon terms and with
tenants approved by Lender prior to Borrower’s execution of any such lease; and
(b) include estoppel, subordination, attornment and mortgagee protection
provisions satisfactory to Lender.

 
7.5  
INCOME TO BE APPLIED TO DEBT SERVICE.  Borrower shall apply all gross operating
income from the Property for any period to the payment of current operating
expenses of the Property for such period and the payment of accrued interest and
other amounts that are due and payable under the Loan Documents during such
period before making distributions to any member of Borrower.  In no event shall
any gross operating income be distributed to any member of Borrower at any time
when a Default has occurred and is continuing.

 
7.6  
SUBDIVISION MAPS.  Prior to recording any final map, plat, parcel map, lot line
adjustment or other subdivision map of any kind covering any portion of the
Property (collectively, “Subdivision Map”), Borrower shall submit such
Subdivision Map to Lender for Lender’s review and approval, which approval shall
not be unreasonably withheld. Within ten (10) Business Days after Lender’s
receipt of such Subdivision Map, Lender shall provide Borrower written notice if
Lender disapproves of said Subdivision Map.  Lender shall be deemed to have
approved the Subdivision Map if such notice is not provided to Borrower.  Within
five (5) Business Days after Lender’s request, Borrower shall execute,
acknowledge and deliver to Lender such amendments to the Loan Documents as
Lender may reasonably require to reflect the change in the legal description of
the Property resulting from the recordation of any Subdivision Map.  In
connection with and promptly after the recordation of any amendment or other
modification to the Deed of Trust recorded in connection with such amendments,
Borrower shall deliver to Lender, at Borrower’s sole expense, a title
endorsement to the Title Policy in form and substance satisfactory to Lender
insuring the continued first priority lien of the Deed of Trust.  Subject to the
execution and delivery by Borrower of any documents required under this Section,
Lender shall, if required by applicable law, sign any Subdivision Map approved,
or deemed to be approved, by Lender pursuant to this Section.

 
7.7  
OPINION OF LEGAL COUNSEL.  On the Effective Date, as a condition to making the
Loan, Borrower shall provide, at Borrower’s expense, an opinion of legal counsel
in form and content satisfactory to Lender to the effect that:  (a) upon due
authorization, execution and recordation or filing as may be specified in the
opinion, each of the Loan Documents shall be legal, valid and binding
instruments, enforceable against the makers thereof in accordance with their
respective terms; (b) Borrower is duly formed and has all requisite authority to
enter into the Loan Documents; and (c) such other matters, incident to the
transactions contemplated hereby, as Lender may reasonably request.

 
7.8  
FURTHER ASSURANCES.  Upon Lender’s request and at Borrower’s sole cost and
expense, Borrower shall execute, acknowledge and deliver any other instruments
and perform any other acts necessary, desirable or proper, as reasonably
determined by Lender, to carry out the purposes of this Agreement and the other
Loan Documents or that are necessary to perfect and preserve any liens created
by the Loan Documents.

 
7.9  
ASSIGNMENT.  Without the prior written consent of Lender, Borrower shall not
assign Borrower’s interest under any of the Loan Documents, or in any monies due
or to become due thereunder, and any assignment without such consent shall be
void.

 
7.10  
MANAGEMENT OF PROPERTY.  Without the prior written consent of Lender, Borrower
shall not enter into any agreement providing for the management, leasing or
operation of the Property.  Lender’s approval of the entity which is to provide
the management, leasing or operation of the Property shall not be required if
such entity is Douglas Emmett Management Hawaii, LLC or any other entity
controlled directly or indirectly by Douglas Emmett, Inc.

 
ARTICLE 8.                                  REPORTING COVENANTS
 
8.1  
FINANCIAL INFORMATION.  Borrower shall deliver to Lender, (a) not later than one
hundred twenty (120) days after Borrower’s fiscal year end, a current financial
statement (i.e., an income and expense statement and balance sheet) for Borrower
(signed by the managing member), which may be unaudited, and (b) a copy of the
Form 10-K of Douglas Emmett, Inc., to be delivered within the later of one
hundred twenty (120) days after Douglas Emmett, Inc.’s fiscal year end or five
(5) Business Days after it becomes publicly available.  Delivery of the 10-K may
be made by posting it on, or making it accessible to the Lender via, the website
of Douglas Emmett, Inc.  These statements shall be prepared in accordance with
generally accepted accounting principles consistently applied except as noted
therein.

 
Borrower shall also deliver or cause to be delivered to Lender a personal
financial statement from Richard W. Gushman, II, not later than one hundred
twenty (120) days of calendar year end.  Such financial statement, and the
manner of its preparation, shall be acceptable if they are consistent with the
financial statement that Mr. Gushman has provided Lender in connection with the
closing of the Loan.
 
8.2  
BOOKS AND RECORDS.  Borrower shall maintain complete books of account and other
records for the Property and for disbursement and use of the proceeds of the
Loan, and the same shall be available for inspection and copying by Lender upon
reasonable prior notice.

 
8.3  
REPORTS.  Intentionally Deleted.

 
8.4  
LEASING REPORTS.  Borrower shall deliver to Lender quarterly rent rolls not
later than sixty (60) days after the end of each fiscal quarter.

 
8.5  
OPERATING STATEMENTS FOR PROPERTY.  Until such time as the Note is paid in full,
Borrower shall deliver to Lender within sixty (60) days following the end of
each fiscal quarter an “Operating Statement” which shows in detail the amounts
and sources of gross operating income from the Property for such period received
by or on behalf of Borrower and the amounts and purposes of operating expenses
for the Property paid by or on behalf of Borrower with respect to the Property
for the previous quarter.

 
ARTICLE 9.                                  DEFAULTS AND REMEDIES
 
9.1  
DEFAULT.  The occurrence of any one or more of the following shall constitute an
event of default (“Default”) under this Agreement and the other Loan Documents:

 
(a)  
Monetary.  Borrower’s failure to pay when due any sums payable under the Note or
any of the other Loan Documents and such failure shall continue for a period of
ten (10) days; or

 
(b)  
Performance of Obligations.  Borrower’s failure to perform any obligation under
any of the Loan Documents which failure is not otherwise expressly made a
Default under this Section 9.1 and the continuance of such failure for thirty
(30) days after notice to Borrower, or within any longer grace period, if any,
allowed in this Agreement for such failure; provided, however, that if such
failure can be cured but is not reasonably susceptible of cure within thirty
(30) days and Borrower commences such cure within such period and thereafter
prosecutes such cure with reasonable diligence, then Borrower shall be permitted
such additional period that shall be reasonably necessary (but not to exceed an
aggregate period of 90 days) to cure such failure; and Borrower’s failure to
perform will not constitute a Default until such date as the specified cure
period expires; or

 
(c)  
Use.  The prohibition or enjoining of Borrower’s right to occupy, use or lease
the Property for a continuous period of more than thirty (30) days and such
prohibition or injunction prevents Borrower (and its agents) from collecting
rent and operating the Property; or

 
(d)  
Condemnation; Attachment.  (i) The condemnation, seizure or appropriation of, or
occurrence of an uninsured casualty with respect to, any material portion of the
Property; or (ii) the sequestration or attachment of, or any levy or execution
upon any of the Property, any other collateral provided by Borrower under any of
the Loan Documents, or of all or substantially all of the other assets of
Borrower, which sequestration, attachment, levy or execution is not released,
expunged or dismissed prior to the earlier of sixty (60) days or the sale of the
assets affected thereby; or

 
(e)  
Representations and Warranties.  (i) The failure of any material representation
or warranty of Borrower in any of the Loan Documents and the continuation of
such failure for more than thirty (30) days after written notice to Borrower
from Lender requesting that Borrower cure such failure; or (ii) any material
adverse change in the financial condition of Borrower, any Guarantor, or any
Indemnitor from the financial condition represented to Lender as of the later
of: (A) the Effective Date; or (B) the date upon which the financial condition
of such party was first represented to Lender which impairs the ability of such
entity or person to perform its obligations under the Loan Document to which any
of them are a party; or

 
(f)  
Voluntary Bankruptcy; Insolvency; Dissolution. (i) The filing of a petition by
Borrower for relief under the Bankruptcy Code, or under any other present or
future state or federal law regarding bankruptcy, reorganization or other debtor
relief law; (ii) the filing of any pleading or an answer by Borrower in any
involuntary proceeding under the Bankruptcy Code or other debtor relief law
which admits the petition’s material allegations regarding Borrower’s
insolvency; (iii) a general assignment by Borrower for the benefit of creditors;
or (iv) Borrower applying for, or the appointment of, a receiver, trustee,
custodian or liquidator of Borrower or any of its property; or

 
(g)  
Involuntary Bankruptcy.  The failure of Borrower to effect a full dismissal of
any involuntary petition under the Bankruptcy Code or under any other debtor
relief law that is filed against Borrower or in any way restrains or limits
Borrower or Lender regarding the Loan or the Property, prior to the earlier of
the entry of any court order granting relief sought in such involuntary
petition, or sixty (60) days after the date of filing of such involuntary
petition; or

 
(h)  
Guarantors.  The occurrence of any of the events specified in Section 9.1 (f) or
9.1 (g) as to any person or entity other than Borrower, including, without
limitation, any Guarantor or Indemnitor, which is in any manner obligated to
Lender for all or any part of the Borrower’s obligations under the Loan
Documents; or

 
(i)  
Death or Incapacity of Borrower.  The death or incapacity of Borrower, if an
individual; or

 
(j)  
Change In Management or Control.  The occurrence of any material management or
organizational change in Borrower that is reasonably anticipated to have a
material adverse effect on the Loan, on the Property, or on the ability of
Borrower to perform its obligations under the Loan Documents; provided, however,
that the following shall not constitute a Default hereunder: (i) any transfer of
any limited liability company interests in Borrower, or (ii) any transfer of the
non-member manager’s interest in Borrower, provided in each case that, after any
such transfer, Douglas Emmett, Inc. still directly or indirectly “controls”
Borrower and any non-member manager of Borrower; or

 
(k)  
Loss of Priority.  The failure at any time of the Deed of Trust to be a valid
first lien upon the Property or any portion thereof (which lien, however, may be
and remain subject to the Permitted Encumbrances without constituting a Default
hereunder); or

 
(l)  
Hazardous Materials.  The discovery of any significant Hazardous Materials in,
on or about the Property subsequent to the Effective Date and either Borrower or
any Indemnitor is in default of any of its obligations hereunder or under the
Hazardous Materials Indemnity Agreement (Unsecured) executed by Indemnitor, as
indemnitor, in favor of Lender, as applicable, beyond any applicable notice
and/or cure period.  Any such Hazardous Materials shall be “significant” for
this purpose if said Hazardous Materials, in Lender’s sole discretion, have a
materially adverse impact on the value of the Property; or

 
(m)  
Default Under Credit Lease.  The occurrence of a default (which is continuing
after any applicable notice, grace or cure period) by either lessor or lessee
under, or the surrender, abandonment, termination or rescission of, that certain
lease executed by Borrower, as lessor, and HNLC, Inc., as lessee, dated February
13, 2008, which lease, or a memorandum thereof, was recorded ________________,
as instrument or document number _______________ in the Bureau of Conveyances of
the State of Hawaii, which default has a material adverse effect on Borrower’s
ability to satisfy its obligations under the Loan Documents.

 
(n)  
Other Bankruptcy. The occurrence of any of the events specified in Sections 9.1
(f) or 9.1 (g) of this Agreement with respect to Douglas Emmett, Inc., a
Maryland corporation; or

 
(o)  
Adverse Financial Condition - Other Than Borrower.  Any material adverse change
in the financial condition of Guarantor or Douglas Emmett, Inc. from the
condition shown on the financial statement(s) submitted to Lender and relied
upon by Lender in making the Loan, the materiality and adverse effect of such
change in financial condition to be reasonably determined by Lender in
accordance with its credit standards and underwriting practices in effect at the
time of making such determination and which material adverse change materially
impairs the ability of Guarantor to perform its obligations under the Repayment
Guaranty of even date herewith executed by Guarantor in favor of Lender; or

 
(p)  
Transfer of Assets.  The sale, assignment, pledge, hypothecation, mortgage or
transfer of all or substantially all of the assets of Borrower or Guarantor
other than in the ordinary course of business of said person or entity; or

 
(q)  
Transfer of Interest in Borrower.  Any sale or transfer of the membership
interests in Borrower; provided, however, that any sale or transfer of any
membership interests or limited liability company interest in Borrower shall not
constitute a Default hereunder, provided that, after such sale or transfer,
Douglas Emmett, Inc. still directly or indirectly “controls” Borrower and any
non-member manager of Borrower; or

 
(r)  
Unsecured Indemnity Agreement. The occurrence of a default under that certain
Hazardous Materials Indemnity Agreement (Unsecured) executed by Indemnitor, as
indemnitor, in favor of Lender of even date herewith which is continuing after
written notice from Lender to Indemnitor of such default and Indemnitor is not
diligently prosecuting the cure of such default within five (5) days of receipt
of such written notice and continuously thereafter until such default has been
cured.

 
As used herein, the term “control” shall mean possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies of Borrower (whether through ownership of securities or other ownership
interests, by contract or otherwise).
 
9.2  
ACCELERATION UPON DEFAULT; REMEDIES.  Upon the occurrence of any Default
specified in this Article, Lender may, at its sole option, declare all sums
owing to Lender under the Note, this Agreement and the other Loan Documents
immediately due and payable.

 
9.3  
DISBURSEMENTS TO THIRD PARTIES.  Upon the occurrence of a Default occasioned by
Borrower’s failure to pay money to a third party as required by this Agreement,
Lender may but shall not be obligated to make such payment.  If such payment is
made from funds of Lender, Borrower shall repay such funds within ten (10) days
after written demand of Lender.  In either case, the Default with respect to
which any such payment has been made by Lender shall not be deemed cured until
such deposit or repayment (as the case may be) has been made by Borrower to
Lender.

 
9.4  
REPAYMENT OF FUNDS ADVANCED.  Any funds expended by Lender  in the exercise of
its rights or remedies under this Agreement and the other Loan Documents shall
be payable to Lender upon demand, together with interest at the rate applicable
to the principal balance of the Note from the date the funds were expended.

 
9.5  
RIGHTS CUMULATIVE, NO WAIVER.  All Lender’s rights and remedies provided in this
Agreement and the other Loan Documents, together with those granted by law or at
equity, are cumulative and may be exercised by Lender at any time.  Lender’s
exercise of any right or remedy shall not constitute a cure of any Default
unless all sums then due and payable to Lender under the Loan Documents are
repaid and Borrower has cured all other Defaults.  No waiver shall be implied
from any failure of Lender to take, or any delay by Lender in taking, action
concerning any Default or failure of condition under the Loan Documents, or from
any previous waiver of any similar or unrelated Default or failure of
condition.  Any waiver or approval under any of the Loan Documents must be in
writing and shall be limited to its specific terms.

 
ARTICLE 10.                                  MISCELLANEOUS PROVISIONS
 
10.1  
INDEMNITY.  BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS
LENDER, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS FROM
AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS,
JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND EXPENSES) WHICH LENDER MAY INCUR AS A DIRECT OR
INDIRECT CONSEQUENCE OF: (A) THE PURPOSE TO WHICH BORROWER APPLIES THE LOAN
PROCEEDS; (B) THE FAILURE OF BORROWER TO PERFORM ANY OBLIGATIONS AS AND WHEN
REQUIRED BY THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; (C) ANY FAILURE
AT ANY TIME OF ANY OF BORROWER’S REPRESENTATIONS OR WARRANTIES TO BE TRUE AND
CORRECT; OR (D) ANY ACT OR OMISSION BY BORROWER OR MEMBER OF BORROWER, ANY
CONTRACTOR, SUBCONTRACTOR OR MATERIAL SUPPLIER, ENGINEER, ARCHITECT OR OTHER
PERSON OR ENTITY ENGAGED OR HIRED BY BORROWER WITH RESPECT TO ANY OF THE
PROPERTY.  BORROWER SHALL IMMEDIATELY PAY TO LENDER UPON DEMAND ANY AMOUNTS
OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE THE
INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO THE
PRINCIPAL BALANCE OF THE NOTE. BORROWER’S DUTY AND OBLIGATIONS TO DEFEND,
INDEMNIFY AND HOLD HARMLESS LENDER SHALL SURVIVE CANCELLATION OF THE NOTE AND
THE RELEASE,  RECONVEYANCE OR PARTIAL RECONVEYANCE OF THE DEED OF TRUST.

 
10.2  
FORM OF DOCUMENTS.  The form and substance of all documents, instruments, and
forms of evidence to be delivered to Lender under the terms of this Agreement
and any of the other Loan Documents shall be subject to Lender’s approval and
shall not be modified, superseded or terminated in any respect without Lender’s
prior written approval.

 
10.3  
NO THIRD PARTIES BENEFITED.  No person other than Lender and Borrower and their
permitted successors and assigns shall have any right of action under any of the
Loan Documents.

 
10.4  
NOTICES.  All notices, demands, or other communications under this Agreement and
the other Loan Documents shall be in writing and shall be delivered to the
appropriate party at the address set forth on the signature page of this
Agreement (subject to change from time to time by written notice to all other
parties to this Agreement).  All notices, demands or other communications shall
be considered as properly given if delivered personally, by overnight commercial
courier service, charges prepaid, or sent by first class United States Postal
Service mail, postage prepaid, except that notice of Default may be sent by
certified mail, return receipt requested, or by Overnight Express Mail or by
overnight commercial courier service, charges prepaid. Notices so sent shall be
effective three (3) days after mailing, if mailed by first class mail, and
otherwise upon receipt; provided, however, that non-receipt of any communication
as the result of any change of address of which the sending party was not
notified or as the result of a refusal to accept delivery shall be deemed
receipt of such communication.

 
10.5  
ATTORNEY-IN-FACT.  Borrower hereby irrevocably appoints and authorizes Lender,
as Borrower’s attorney-in-fact, which agency is coupled with an interest,
effective while any Default exists, to execute and/or record in Lender’s or
Borrower’s name any notices, instruments or documents that Lender deems
appropriate to protect Lender’s interest under any of the Loan Documents.

 
10.6  
ACTIONS.  Borrower agrees that Lender, in exercising the rights, duties or
liabilities of Lender or Borrower under the Loan Documents, may commence, appear
in or defend any action or proceeding purporting to affect the Property, or the
Loan Documents and Borrower shall immediately reimburse Lender upon demand for
all reasonable expenses so incurred or paid by Lender, including, without
limitation, reasonable attorneys’ fees and expenses and court costs.

 
10.7  
RIGHT OF CONTEST.  Borrower may contest in good faith any claim, demand, levy,
assessment, mechanics’ lien or other lien by any person other than Lender which
would constitute a Default if: (a) Borrower pursues the contest diligently, in a
manner which Lender reasonably determines is not prejudicial to Lender, and does
not impair the rights of Lender under any of the Loan Documents; and (b)
Borrower deposits with Lender any funds or other forms of assurance which Lender
reasonably determines from time to time appropriate to protect Lender from the
consequences of the contest being unsuccessful.  Borrower’s compliance with this
Section shall operate to prevent such claim, demand, levy, assessment or lien
from becoming a Default.

 
10.8  
RELATIONSHIP OF PARTIES.  The relationship of Borrower and Lender under the Loan
Documents is, and shall at all times remain, solely that of borrower and lender,
and Lender neither undertakes nor assumes any responsibility or duty to Borrower
or to any third party with respect to the Property, except as expressly provided
in this Agreement and the other Loan Documents.

 
10.9  
DELAY OUTSIDE LENDER’S CONTROL.  Lender shall not be liable in any way to
Borrower or any third party for Lender’s failure to perform or delay in
performing under the Loan Documents (and Lender may suspend or terminate all or
any portion of Lender’s obligations under the Loan Documents) if such failure to
perform or delay in performing results directly or indirectly from, or is based
upon, the action, inaction, or purported action, of any governmental or local
authority, or because of war, rebellion, insurrection, strike, lock-out, boycott
or blockade (whether presently in effect, announced or in the sole judgment of
Lender deemed probable), or from any Act of God or other cause or event beyond
Lender’s control.

 
10.10  
ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT.  If any attorney is engaged by Lender
to enforce or defend any provision of this Agreement, any of the other Loan
Documents or Other Related Documents, or as a consequence of any Default under
the Loan Documents, with or without the filing of any legal action or
proceeding, and including, without limitation, any fees and expenses incurred in
any bankruptcy proceeding of the Borrower, then Borrower shall immediately pay
to Lender, upon demand, the amount of all attorneys’ fees and expenses and all
costs incurred by Lender in connection therewith, together with interest thereon
from the date of such demand until paid at the rate of interest applicable to
the principal balance of the Note as specified therein.

 
10.11  
IMMEDIATELY AVAILABLE FUNDS.  Unless otherwise expressly provided for in this
Agreement, all amounts payable by Borrower to Lender shall be payable only in
United States currency, immediately available funds.

 
10.12  
LENDER’S CONSENT.  Wherever in this Agreement there is a requirement for
Lender’s consent and/or a document to be provided or an action taken “to the
satisfaction of Lender”, it is understood by such phrase that Lender shall
exercise its consent, right or judgment in a reasonable manner given the
specific facts and circumstance applicable at the time.

 
10.13  
LOAN SALES AND PARTICIPATION; DISCLOSURE OF INFORMATION.  Borrower agrees that
Lender may elect, at any time, to sell, assign or grant participation in all or
any portion of its rights and obligations under the Loan Documents, and that any
such sale, assignment or participation may be to one or more financial
institutions, private investors, and/or other entities, at Lender’s sole
discretion (“Participant”).  Borrower further agrees that Lender may disseminate
to any such actual or potential purchaser(s), assignee(s) or participant(s) all
documents and information (including, without limitation, all financial
information) which has been or is hereafter provided to or known to Lender with
respect to:  (a) the Property and its operation; (b) any party connected with
the Loan (including, without limitation, the Borrower, any partner, joint
venturer or member of Borrower, any constituent partner, joint venturer or
member of Borrower, any Guarantor and any Indemnitor); and/or (c) any lending
relationship other than the Loan which Lender may have with any party connected
with the Loan.  In the event of any such sale, assignment or participation,
Lender and the parties to such transaction shall share in the rights and
obligations of Lender as set forth in the Loan Documents only as and to the
extent they agree among themselves, but no owner of a participation interest
shall have any direct rights of enforcement against Borrower or any Guarantor or
Indemnitor under this Agreement or any of the Loan Documents.  In connection
with any such sale or assignment, Borrower further agrees that the Loan
Documents shall be sufficient evidence of the obligations of Borrower to each
purchaser or assignee and upon written request by Lender, Borrower shall enter
into such amendments or modifications to the Loan Documents as may be reasonably
required in order to evidence any such sale or assignment.  The indemnity
obligations of Borrower under the Loan Documents shall also apply with respect
to any purchaser or assignee.

 
Anything in this Agreement to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Agreement,
including this Section, any lender may at any time and from time to time pledge
and assign all or any portion of its rights under all or any of the Loan
Documents to a Federal Reserve Bank; provided that no such pledge or assignment
shall release such Lender from its obligations thereunder.
 
10.14  
CAPITAL ADEQUACY.  If Lender or any Participant in the Loan, or either of them,
determines that compliance with any future law or regulation or with any future
guideline or request from any central bank or other governmental agency (whether
or not having the force of law) affects or would affect the amount of capital
required or expected to be maintained by Lender or such Participant, or any
corporation controlling Lender or such Participant, as a consequence of, or with
reference to, Lender’s or such Participant’s or such corporation’s commitments
or its making or maintaining advances below the rate which Lender or such
Participant or such corporation controlling Lender could have achieved but for
such compliance (taking into account the policies of Lender or such Participant
or corporation with regard to capital), then Borrower shall, from time to time,
within thirty (30) calendar days after written demand by Lender or such
Participant, pay to Lender or such Participant additional amounts sufficient to
compensate Lender or such Participant or such corporation controlling Lender to
the extent that Lender determines such increase in capital is allocable to
Lender’s obligations hereunder.  A certificate as to such amounts, submitted to
Borrower by Lender or such Participant, shall be conclusive and binding for all
purposes, absent manifest error provided that any discretion exercise by Lender
or such Participant in making any such determination was exercised in a
reasonable manner.

 
10.15  
LENDER’S AGENTS.  Lender may designate an agent or independent contractor to
exercise any of Lender’s rights under this Agreement and any of the other Loan
Documents.

 
10.16  
TAX SERVICE.  Lender is authorized to secure, at Borrower’s expense, a tax
service contract with a third party vendor which shall provide tax information
on the Property satisfactory to Lender.

 
10.17  
BORROWER’S WAIVER.  Borrower hereby waives all of its rights under California
Civil Code Section 2822, which provides as follows:  “(a) The acceptance, by a
creditor, of anything in partial satisfaction of an obligation, reduces the
obligation of a surety thereof, in the same measure as that of the principal,
but does not otherwise affect it.  However, if the surety is liable upon only a
portion of an obligation and the principal provides partial satisfaction of the
obligation, the principal may designate the portion of the obligation that is to
be satisfied; and (b) For purposes of this section and Section 2819, an
agreement by a creditor to accept from the principal debtor a sum less than the
balance owed on the original obligation, without the prior consent of the surety
and without any other change to the underlying agreement between the creditor
and principal debtor, shall not exonerate the surety for the lesser sum agreed
upon by the creditor and principal debtor.”

 
10.18  
SEVERABILITY.  If any provision or obligation under this Agreement and the other
Loan Documents shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that provision shall be deemed severed from
the Loan Documents and the validity, legality and enforceability of the
remaining provisions or obligations shall remain in full force as though the
invalid, illegal, or unenforceable provision had never been a part of the Loan
Documents, provided, however, that if the rate of interest or any other amount
payable under the Note or this Agreement or any other Loan Document, or the
right of collectibility therefore, are declared to be or become invalid, illegal
or unenforceable, Lender’s obligations to make advances under the Loan Documents
shall not be enforceable by Borrower.

 
10.19  
HEIRS, SUCCESSORS AND ASSIGNS.  Except as otherwise expressly provided under the
terms and conditions of this Agreement, the terms of the Loan Documents shall
bind and inure to the benefit of the heirs, successors and assigns of the
parties.

 
10.20  
TIME.  Time is of the essence of each and every term of this Agreement.

 
10.21  
HEADINGS.  All article, section or other headings appearing in this Agreement
and any of the other Loan Documents are for convenience of reference only and
shall be disregarded in construing this Agreement and any of the other Loan
Documents.

 
10.22  
GOVERNING LAW.  This Agreement shall be governed by, and construed and enforced
in accordance with the laws of the State of California, except to the extent
preempted by federal laws.  Borrower and all persons and entities in any manner
obligated to Lender under the Loan Documents consent to the jurisdiction of any
federal or state court within the State of California having proper venue and
also consent to service of process by any means authorized by California or
federal law.

 
10.23  
USA PATRIOT ACT NOTICE. COMPLIANCE. The USA Patriot Act of 2001 (Public Law
107-56) and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, Lender (for itself and/or as Agent for all
Lenders hereunder) may from time-to-time request, and Borrower shall provide to
Lender, Borrower’s name, address, tax identification number and/or such other
identification information as shall be necessary for Lender to comply with
federal law.  An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.

 
10.24  
INTEGRATION; INTERPRETATION.  The Loan Documents contain or expressly
incorporate by reference the entire agreement of the parties with respect to the
matters contemplated therein and supersede all prior negotiations or agreements,
written or oral.  The Loan Documents shall not be modified except by written
instrument executed by all parties.  Any reference to the Loan Documents
includes any amendments, renewals or extensions now or hereafter approved by
Lender in writing.

 
10.25  
JOINT AND SEVERAL LIABILITY.  If more than one person or entity has executed
this Agreement or any of the other Loan Documents as “Borrower” or “Mortgagor,”
then the obligations of all such persons hereunder or thereunder shall be joint
and several.

 
10.26  
COUNTERPARTS.  To facilitate execution, this document may be executed in as many
counterparts as may be convenient or required. It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart.  All
counterparts shall collectively constitute a single document.  It shall not be
necessary in making proof of this document to produce or account for more than a
single counterpart containing the respective signatures of, or on behalf of,
each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 
10.27  
SCHEDULE OF LEASES.  Attached hereto as Exhibit D is a Schedule of Leases
currently in effect with respect to the Property



 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement as of the
date appearing on the first page of this Agreement.
 
“LENDER”
 
WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
By:                                                                           
Gary E. Kasper
Its: Senior Vice President


Lender’s Address:
Wells Fargo Bank, National Association
Real Estate Group (AU#13161)
707 Wilshire Boulevard, 16th Floor
Los Angeles, CA  90017
Attention:Martha Miller
With a copy to:
Wells Fargo Bank, National Association
Disbursement and Operations Center
2120 East Park Place, Suite 100
El Segundo, CA  90245
Attention:Angie Choi

 
“BORROWER”
 
DEG III, LLC,
a Delaware limited liability company
 
By:           Douglas Emmett Management, Inc.,
a Delaware corporation
its Manager
 
By:                                                              
Name:                                                              
Office:                                                              


Borrower’s Address:
DEG III, LLC
808 Wilshire Boulevard, Suite 200
Santa Monica, California 90401
Attention:Jordan L. Kaplan and William Kamer
With a copy to:
Cox, Castle & Nicholson LLP
2049 Century Park East, 28th Floor
Los Angeles, California  90067-3284
Attention:Jonathan Sears, Esq.

 




 
 

--------------------------------------------------------------------------------

 




 
EXHIBIT A - DESCRIPTION OF PROPERTY
 
Exhibit A to LOAN AGREEMENT between DEG III, LLC, a limited liability company,
as “Borrower”, and Wells Fargo Bank, National Association, as “Lender”, dated as
of February 12, 2008.
 
All that certain real property located in the County of Honolulu, State of
Hawaii, described as follows:
 
All of that certain parcel of land situate at Kaakaukukui, Kewalo and Kukulueao,
Honolulu, City and County of Honolulu, State of Hawaii, described as follows:
 
LOT 447, area 32,725 square feet, more or less, as shown on Map 35, filed in the
Office of the Assistant Registrar of the Land Court of the State of Hawaii with
Land Court Application No. 670 of Victoria Ward;
 
Being land(s) described in Transfer Certificate of Title No. ____________ issued
to DEG III, LLC, a Delaware limited liability company.


 
 

--------------------------------------------------------------------------------

 




 
EXHIBIT B - DOCUMENTS
 
Exhibit B to LOAN AGREEMENT between DEG III, LLC, a Delaware limited liability
company, as “Borrower”, and Wells Fargo Bank, National Association, as “Lender”,
of even date herewith.
 
1.  
Loan Documents.  The documents listed below, numbered 1.1 through 1.13,
inclusive, and amendments, modifications and supplements thereto which have
received the prior written consent of Lender, together with any documents
executed in the future that are approved by Lender and that recite that they are
“Loan Documents” for purposes of this Agreement are collectively referred to
herein as the Loan Documents.

 
1.1  
This Agreement.

 
1.2  
The Promissory Note Secured by Deed of Trust of even date herewith in the
original principal amount of the Loan made by Borrower and payable to the order
of Lender.

 
1.3  
The Mortgage with Absolute Assignment of Leases and Rents, Security Agreement
and Fixture Filing of even date herewith executed by Borrower, as Mortgagor, in
favor of Lender, as Mortgagee.

 
1.4  
Subordination Agreement; Acknowledgement of Lease Assignment, Estoppel,
Attornment and Non-Disturbance Agreement by and among Borrower, Lender and HNLC,
Inc. relating to the Honolulu Club Lease.

 
1.5  
Assignment, Consent and Subordination of Property Management Agreement.

 
1.6  
Uniform Commercial Code National UCC Financing Statement (Form UCC1), naming
Borrower as Debtor and Lender as Secured Party.

 
1.7  
Certificate of Douglas Emmett Management, Inc. dated February 13, 2008 executed
by William Kamer to which there is attached the following certificates,
resolutions and agreements.

 
1.8  
Corporate Resolution authorizing the execution of the Loan Documents by Borrower
and the Repayment Guaranty by Douglas Emmett Properties, LP dated February 13,
2008.

 
1.9  
Certificate of Formation of Borrower.

 
1.10  
Limited Liability Company Agreement of Borrower.

 
1.11  
Certificate of Limited Partnership of Douglas Emmett Properties, LP a Delaware
limited partnership.

 
1.12  
Agreement of Limited Partnership of Douglas Emmett Properties, LP.

 
1.13  
Certificate of Incorporation and Bylaws of Douglas Emmett Management, Inc.

 
Other Related Documents (Which Are Not Loan Documents):
 
i.  
Repayment Guaranty of even date herewith executed by Douglas Emmett Properties,
LP and Richard W. Gushman, II, as Guarantor in favor of Lender.

 
ii.  
Agreement For Disbursement Prior To Recording And Amendment To Note of even date
herewith executed by and between Borrower and Lender.

 
iii.  
Hazardous Materials Indemnity Agreement (Unsecured) of even date herewith
executed by and between Douglas Emmett Properties, LP and Richard W. Gushman,
II, as Indemnitor, and Lender.

 
iv.  
Opinion of Borrower’s Legal Counsel dated February 13, 2008, executed by Cox,
Castle & Nicholson LLP.



 
 

--------------------------------------------------------------------------------

 




 


EXHIBIT C
Loan No. 105590
 
TRANSFER AUTHORIZER DESIGNATION
 
(For Disbursement of Loan Proceeds by Funds Transfer)
 
o NEW  o REPLACE PREVIOUS DESIGNATION  o  ADD  o  CHANGE  o  DELETE LINE
NUMBER  _____
 
The following representatives of DEG III, LLC (“Borrower”) are authorized to
request the disbursement of Loan Proceeds and initiate funds transfers for Loan
Number 105590 dated February 12, 2008 between Wells Fargo Bank, National
Association (“Bank”) and Borrower. Bank is authorized to rely on this Transfer
Authorizer Designation until it has received a new Transfer Authorizer
Designation signed by Borrower, even in the event that any or all of the
foregoing information may have changed.



 
Name
Title
Maximum Wire
Amount
1.
Jordan L. Kaplan
Chief Executive Officer
$18,000,000
2.
William Kamer
Chief Financial Officer
$18,000,000
3.
Andres Gavinet
Executive Vice President
$18,000,000
4.
John Meehan
Vice President
$18,000,000
5.
Greg Hambly
Chief Accounting Officer
$18,000,000

 


Beneficiary Bank and Account Holder Information
1.
Transfer Funds to (Receiving Party Account Name):  Title Guaranty Escrow
Services, Inc.
Receiving Party Account Number:  0001-029630
Receiving Bank Name, City and State:
Bank of Hawaii
Main Branch
Honolulu, Hawaii
Receiving Bank Routing (ABA) Number
121301028
Maximum Transfer Amount:  $17,972,110
 
 
Further Credit Information/Instructions:
Reference:  Escrow No. A7-101-5975  Attn:  Barbara Paulo
 

 
2.
Transfer Funds to (Receiving Party Account Name):
 
Receiving Party Account Number:
Receiving Bank Name, City and State:
 
Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:
 
 
Further Credit Information/Instructions:

 
3.
Transfer Funds to (Receiving Party Account Name):
 
Receiving Party Account Number:
Receiving Bank Name, City and State:
 
Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:
 
 
Further Credit Information/Instructions:

 
1  Maximum Wire Amount may not exceed the Loan Amount.
 
Date: February 12, 2008
 
“BORROWER”
 
DEG III, LLC,
a Delaware limited liability company
 
By:           Douglas Emmett Management, Inc.,
a Delaware corporation
its Manager
 
By:                                                              
Name:                                                              
Office:                                                              
 
Borrower’s Address:
DEG III, LLC
808 Wilshire Boulevard, Suite 200
Santa Monica, California 90401
 
 
Attention:
Jordan L. Kaplan and William Kamer



 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
Loan No. 105590
 
Honolulu club
 
Schedule of Leases
 
101           HECO, Inc
Lease dated 12/24/1991
1st Amendment dated 12/31/1996
2nd Amendment dated 3/20/1997
3rd Amendment dated 5/5/2004
4th Amendment dated 9/5/2007
 
102           Wesco Restaurant Group
Lease dated 11/13/1979
1st Amendment dated 12/19/1979
2nd Amendment dated 9/9/1980
3rd Amendment dated 1/1/1981
4th Amendment dated 3/1/2001
 
401           World Financial
Lease dated 10/18/2006
 
410           K. Caswell & G. Uyeda DDS
Lease dated 3/9/1995
1st Amendment dated 3/15/2005
 
430           Healthcare Association of Hawaii
Lease dated 9/11/1986
1st Amendment dated 9/1/1987
2nd Amendment dated 10/9/1996
3rd Amendment dated 12/6/2006
 
460           Honolulu Sports Medical Clinic
Lease dated 1/18/2000
1st Amendment dated 10/28/2003
 
480           Sabrina Fair International, Inc.
Lease dated 1/1/1999
1st Amendment dated 11/14/2003
 
700           HNLC, Inc.
Lease dated 2/13/2008
 
600           Kokua Integrative Healthcare
Lease dated 8/1/2002
1st Amendment dated 4/8/2004
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


